Citation Nr: 9934543	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a temporary evaluation of total disability, 
under the provisions of 38 C.F.R. § 4.29, for hospitalization 
in excess of 21 days for treatment of a service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from March 1944 to May 1946.

An August 1946 rating decision granted service connection for 
a back disorder, a January 1962 rating decision granted 
service connection for hemorrhoids, and a March 1970 rating 
decision granted an evaluation of permanent and total 
disability for non-service-connected pension purposes.

Over the years, the veteran has been hospitalized on several 
occasions for treatment of degenerative joint disease.  
Regional office rating boards were unable to distinguish 
treatment for diffuse and generalized degenerative joint 
disease from treatment for the service-connected back 
disorder.  Therefore, when treatment for degenerative joint 
disease required hospitalization in excess of 21 days, the 
veteran was awarded a temporary evaluation of total 
disability under the provisions of 38 C.F.R. § 4.29 for the 
entire period of hospitalization.  Rating decisions issued in 
March 1965, November 1966, June 1968, and February 1978, are 
cited here as examples of such awards.  This appeal comes to 
the Board of Veterans' Appeals (Board) from a March 1998 
rating decision by the Columbia, South Carolina, Regional 
Office (RO) that denied another such claim.


FINDINGS OF FACT

1.  The veteran was hospitalized at a VA medical center from 
March 18, 1997, to October 31, 1997, for treatment of 
abdominal pain found to be due to a perforated sigmoid colon, 
a resulting peritoneal infection, and malnutrition.

2.  During that period of hospitalization, service connection 
was in effect for a musculoskeletal disorder of the back, and 
for hemorrhoids.




CONCLUSION OF LAW

A temporary evaluation of total disability is not warranted 
based on a period of hospitalization from March 18, 1997, to 
October 31, 1997.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

VA treatment records show that the veteran was admitted to a 
non-VA hospital for diffuse abdominal pain and, on March 18, 
1997, transferred to the VA Medical Center (VAMC) in 
Columbia, SC.  There he complained of severe abdominal pain, 
and reported a 25- to 30-pound weight loss during the 
preceding six months.  A chest X-ray showed free air, surgery 
revealed a perforated sigmoid colon, and a colostomy was 
installed.  The abdominal viscera were severely inflamed, 
cultures were taken, a bacterial infection was identified, 
and antibiotics were started.

The veteran remained in intensive care for some time.  Wound 
dehiscence developed, and was surgically repaired.  On May 1, 
he complained of left shoulder and chest pain.  X-rays 
revealed a pneumothorax, and a chest tube was placed.  The 
pneumothorax soon resolved, and the chest tube was removed.  
However, May 22 chest X-rays again showed a pneumothorax, and 
another chest tube was placed.  By June 3, chest X-rays were 
much improved, and the chest tube was removed.  The veteran 
was very debilitated, complained that the smell of food made 
him ill, and continued to require tube feeding.  A sputum 
culture grew Staphylococcus aureus.  An ulcer appeared on 
each heel.  A urinary tract infection developed, Citrobacter 
and Pseudomonas, and was treated with antibiotics.  That was 
followed by another urinary tract infection, Acinetobacter.  
In addition, it was noted that the veteran did not 
participate in caring for his wounds or his colostomy.

The veteran's sputum finally cleared in July, and the 
abdominal wound shrank.  He began to eat and the nasogastric 
tube was removed.  He became more mobile and began to 
participate in activities of daily living including bathing, 
dressing, and caring for his wounds and colostomy.

By October, the abdominal wound had healed, the veteran had 
become independent in ambulation and most activities of daily 
living, and he had done well on several off-premises passes.  
Take-down of the colostomy was considered, but it was decided 
it should remain in place to allow for more complete 
recuperation.  The veteran was discharged on October 31, 
1997.

As noted above, service connection was in effect, during the 
hospitalization, for a musculoskeletal disorder of the back, 
as well as hemorrhoids.

Analysis

A temporary evaluation of total disability is assigned, 
without regard to other provisions of the VA Schedule for 
Rating Disabilities, during a period of hospitalization at a 
VA or an approved hospital for treatment or observation of a 
service-connected disability if that period of 
hospitalization exceeds 21 days.  38 C.F.R. § 4.29.  If 
hospital admission was for treatment of a non-service-
connected disorder but, during hospitalization, treatment for 
a service-connected disability is instituted and continued 
for 21 days or more, a temporary evaluation of total 
disability is assigned effective from the first day of such 
treatment.  38 C.F.R. § 4.29(b).

In this case, service connection has been in effect for a 
musculoskeletal disorder of the back, and for hemorrhoids.  
The veteran was admitted to a VAMC for a period in excess of 
21 days, during which he was treated primarily for a 
perforated colon.  He was also treated for other conditions 
that became manifest during that hospitalization, including 
bacterial infections, pneumothoraxes, skin ulcers of the 
heels, and malnutrition.  However, there is no evidence 
indicating that the veteran received treatment of his 
service-connected back disorder or his service-connected 
hemorrhoids while hospitalized and, in the absence of same, 
the claim must be denied.


ORDER

The claim for a temporary evaluation of total disability 
under the provisions of 38 C.F.R. § 4.29, for hospitalization 
in excess of 21 days for treatment of a service-connected 
disability, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

